EXHIBIT 4.2 CERTIFICATE OF DESIGNATIONS OF PREFERENCES AND RIGHTS OF SERIES B-1 AND SERIES B-2 CONVERTIBLE PREFERRED STOCK OF ECO2 PLASTICS, INC. a Delaware corporation Pursuant to Section 151 of the Delaware General Corporation Law The undersigned, Rodney S. Rougelot, certifies that: 1.He is the duly acting Chief Executive Officer and Secretary of ECO2 PLASTICS, INC., a corporation organized and existing under the Delaware General Corporation Law (the “Corporation”). 2.Pursuant to authority conferred upon the Board of Directors by the Third Amended and Restated Certificate of Incorporation of the Corporation (the “Certificate of Incorporation”), which authorizes 500,000,000 shares of preferred stock, par value $0.001 per share (“Preferred Stock”), of which no shares are issued and outstanding, and pursuant to the provisions of the Delaware General Corporation Law, said Board of Directors, pursuant to unanimous written consent dated April 25, 2008, adopted a resolution establishing the rights, preferences, privileges and restrictions of, and the number of shares comprising, the Corporation's Series B-1 Convertible Preferred Stock and Series B-2 Convertible Preferred Stock, which resolution is as follows: RESOLVED, that two series of preferred stock in the Corporation, having the rights, preferences, privileges and restrictions, and the number of shares constituting each such series and the designation of each such series, set forth below be, and it hereby is, authorized by the Board of Directors of the Corporation pursuant to authority given by the Corporation's Certificate of Incorporation. NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and determines the designations of, the number of shares constituting, and the rights, preferences, privileges and restrictions relating to, each new series of preferred stock as follows: (a)Designation.The first series of preferred stock is hereby designated Series B-1 Convertible Preferred Stock (the “Series B-1 Preferred Stock”).The second series of preferred stock is hereby designated Series B-2 Convertible Preferred Stock (the “Series B-2 Preferred Stock” and, together with the Series B-1 Preferred Stock, the “Series B Preferred Stock”). (b)Authorized Shares.The number of authorized shares constituting the Series B-1 Preferred Stock shall be 336,240,039.The number of authorized shares constituting the Series B-2 Preferred Stock shall be (c)Original Issue Price.The Original Issue Price of the Series B-1 Preferred Stock shall be $0.020 per share (as adjusted for any stock dividends, combinations, splits, recapitalizations and the like with respect to such shares).The Original Issue Price of the Series B-2 Preferred Stock shall be $0.025 per share (as adjusted for any stock dividends, combinations, splits, recapitalizations and the like with respect to such shares). (d)Dividends.Commencing on the dates of issuance of the Series B Preferred Stock and the Series A Convertible Preferred Stock of the Corporation (the “Series A Preferred Stock” and, together with the Series B Preferred Stock, the “Senior Preferred Stock”), and subject to the rights of any series of Preferred Stock that may from time to time come into existence, each holder of an outstanding share of Senior Preferred Stock shall be entitled to receive, on a pari passu basis, when, as and if declared by the Board of Directors, out of any assets of the Corporation legally available therefor, dividends at a rate equal to 5% per share of the Original Issue Price of such share of Senior Preferred Stock (in each case, as adjusted for any stock dividends, combinations, splits, recapitalizations and the like with respect to such shares) per annum prior and in preference to the holders of the Corporation’s Common Stock (the “Common Stock”), and in preference to the holders of any other equity securities of the Corporation that may from time to time come into existence to which the Senior Preferred Stock ranks senior (such junior securities, together with the Common Stock, “Junior Securities”).No dividends will be paid on Junior Securities in any year unless such dividends of the Senior Preferred Stock are paid in full or declared and set apart.Additionally, whenever the Corporation shall pay a dividend on the Common Stock, each holder of a share of Senior Preferred Stock shall be entitled to receive, at the same time the dividend is paid on the Common Stock, out of the assets of the Corporation legally available therefor, a dividend equal to the amount that would have been paid in respect of the Common Stock issuable upon conversion of such share of Senior Preferred Stock immediately prior to the close of business on the record date for determining the holders entitled to receive such dividend on the Common Stock, or, if no such record is taken, the date on which the record holders of Common Stock entitled to such dividend is determined. (e)LiquidationPreference. (i)Preference upon Liquidation, Dissolution or Winding Up.In the event of any dissolution or winding up of the Corporation, whether voluntary or involuntary, and subject to the rights of any series of Preferred Stock that may from time to time come into existence, holders of each outstanding share of Series B Preferred Stock shall be entitled to be paid first out of the assets of the Corporation available for distribution to shareholders, whether such assets are capital, surplus or earnings, before any payment shall be made to the holders of the Common Stock, the Series A Preferred Stock, or any other stock of the Corporation ranking junior to the Series B Preferred Stock with regard to any distribution of assets upon liquidation, dissolution or winding up of the Corporation, an amount per share of Series B Preferred Stock equal to (x) the Original Issue Price of such Series B Preferred Stock(as adjusted for any stock splits, stock dividends or recapitalizations of the Series B Preferred Stock) plus (y) any declared but unpaid dividends on such share.The foregoing preferential amount shall be subject to increase as set forth in Section 2(e)(vii) below.The holders of the Series B Preferred Stock shall be entitled to share ratably, in accordance with the respective preferential amounts payable on such stock, in any distribution which is not sufficient to pay in full the aggregate of the amounts payable thereon. If, upon any liquidation, dissolution or winding up of the Corporation, the assets available to be distributed to the holders of the Series B Preferred Stock shall be insufficient to permit payment to such shareholders of the full preferential amounts aforesaid, then all of the assets of the Corporation available for distribution to shareholders shall be distributed to the holders of Series B Preferred Stock. Each holder of the Series B Preferred Stock shall be entitled to receive that portion of the assets available for distribution as the number of outstanding shares of Series B Preferred Stock held by such holder bears to the total number of shares of Series B Preferred Stock.Such payment shall constitute payment in full to the holders of the Series B Preferred Stock upon the liquidation, dissolution or winding up of the Corporation.After such payment shall have been made in full, or funds necessary for such payment shall have been set aside by the Corporation in trust for the account of the holders of Series B Preferred Stock, so as to be available for such payment, such holders of Series B Preferred Stock shall be entitled to no further participation in the distribution of the assets of the Corporation. (ii)Consolidation, Merger and Other Corporate Events.Unless otherwise agreed by the holders of a majority of the then outstanding Series B Preferred Stock, (A) A consolidation or merger of the Corporation (except into or with a subsidiary corporation), (B) any reclassification of the stock of the Corporation (other than a change in par value or from no par to par, or from par to no par or as the result of an event described in subsection (v), (vi), (vii) or (ix) of paragraph (g)), or (C) a sale, lease, exclusive license or other disposition of all or substantially all of the assets of the Corporation requiring approval of the Corporation’s stockholders shall be regarded as a liquidation, dissolution or winding up of the affairs of the Corporation within the meaning of this paragraph (e); provided, however, in the case of a merger, if (a) the Corporation is the surviving entity, (b) the Corporation’s shareholders retain, solely in respect of the shares of capital stock of the Corporation held by them prior to the merger, a majority of the shares of the surviving entity, and (c) the Corporation’s directors hold a majority of the seats on the board of directors of the surviving entity, then such merger shall not be regarded as a liquidation, dissolution or winding up within the meaning of this paragraph (e).In no event shall the issuance of new classes of stock, whether senior, junior or on a parity with the
